POLLOCK, J.
Epitomized Opinion
First Publication of this Opinion
Defendant was indicted for obtaining money by false pretenses from a bank to which he gave a financial statement representing that certain properties of which he was the owner were worth $180,000 and encumbered by mortgages to the extent of $45,000, leaving an equity of $135,000 free and clear, by means of which statement he obtained a credit of $8,000 from the bank. •
At the trial the State gave evidence that the encumbrances far exceeded the amount stated and that defendant, when confronted with that fact, had said he had not given a correct statement because he knew if he did the bank would not give him the credit. A verdict of guilty was returned and defendant brought error proceedings in this court. Held:
The statement given the bank by defendant listed land and buildings under the head of assets at $135,000. The appraised value of 'the lands were listed at $180,000. These were only estimates that they were worth those sums. The mortgages were given as $45,000. While the state gave evidence that the mortgages on the lands were more than $45,000, it failed to prove that that larger amount was the amount of the encumbrances owing on the property at the time defendant presented the statement. Defendant denied the admission as to why he gave the statement. While there was no error in the court’s refusal to direct a verdict, the evidence did not warrant the jury in finding defendant guilty beyond a reasonable doubt. Judgment reversed.